     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12
                                                     ) Case No.: 2:19-cv-00024-DMC
13   SIEGFRID LUTZ,                                  )
                                                     ) JOINT STIPULATION AND ORDER FOR
14                   Plaintiff,                      ) EXTENSION OF TIME
                                                     )
15        vs.                                        )
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )
                                                     )
17                                                   )
                     Defendant.                      )
18                                                   )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended
21   from February 28, 2020 to March 10, 2020. This is Defendant’s fourth request for extension.

22   Good cause exists to grant Defendant’s request for extension. Counsel respectfully request
23   additional time due to ongoing health issues and apologizes for the belated request for extension,

24   as she has been out on sick leave since February 27, 2020 for her health issues. In addition, on

25   February 28, 2020, the date of the filing deadline, Counsel had to take her elderly mother to the
26   hospital and was also unexpectedly out of the office on that date. In addition, Counsel also has

27   over 100+ active social security matters, which require two more dispositive motions until mid-
28   March, and a pending Ninth Circuit matter, which requires multiple levels of review due on



     JS for Extension of Time; 2:19-cv-00024-DMC     1
 1   March 3, 2020 to the U.S. Attorney’s Office. Due to unanticipated leave, heavy caseload and
 2   shortened staff, Counsel needs additional time to adequately review the transcript and properly
 3   respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the
 4   Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in good
 5   faith with no intention to unduly delay the proceedings. Counsel apologizes for the belated
 6   request, but made her request as soon as reasonably practicable, as Counsel has been out of the
 7   office.                                               Respectfully submitted,
 8
     Dated: March 2, 2020                          /s/ Jared Walker
 9
                                                   (*as authorized by email on March 2, 2020
10                                                 JARED WALKER
                                                   Attorney for Plaintiff
11
     Dated: March 2, 2020                          MCGREGOR W. SCOTT
12
                                                   United States Attorney
13                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
14                                                 Social Security Administration
15
16                                           By    /s/ Tina L. Naicker
                                                   TINA L. NAICKER
17                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
18
19                                                 ORDER

20   APPROVED AND SO ORDERED:
21
22   Dated: March 4, 2020
                                                          ____________________________________
                                                          DENNIS M. COTA
23                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     JS for Extension of Time; 2:19-cv-00024-DMC      2
